Citation Nr: 1024236	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  09-30 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a monetary allowance under 38 United 
States Code, Section 1805 for a child of a Vietnam veteran 
born with spina bifida. 

2.  Entitlement to a monetary allowance under 38 United 
States Code, Section 1815 for a child born with birth 
defects.  


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Veteran
Veteran's spouse


ATTORNEY FOR THE BOARD

D. Ganz


INTRODUCTION

The Veteran served on active duty from July 1969 to July 
1971.  The appellant is the Veteran's daughter and seeks 
benefits under 38 U.S.C.A. §§ 1805 and 1815.  The evidence of 
record shows that the appellant is severely mentally retarded 
and is non-verbal in her communications.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied entitlement to benefits under 
38 U.S.C.A. §§ 1805 and 1815 for a child born with spina 
bifida and birth defects, respectively.  

The Veteran and his spouse testified before the undersigned 
Veterans Law Judge at a hearing at the RO in April 2010.  A 
transcript of the hearing is of record. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 and Supp. 2009).

The issue of entitlement to a monetary allowance under 38 
United States Code, Section 1805 for a child of a Vietnam 
veteran born with spina bifida, is addressed in the REMAND 
portion of the decision below, and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam Era.  

2.  The Veteran's daughter, who is the claimant in this case, 
was born in July 1975.  She has been diagnosed with mental 
retardation and encephalocele.  

3.  The claimant's mother is not a Veteran.  


CONCLUSION OF LAW

There is no legal entitlement to benefits for a birth defect 
(encephalocele) claimed to have been the result of the 
Veteran's in-service herbicide exposure.  38 U.S.C.A. § 1815 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.815 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The provisions regarding notice and the duty to assist 
claimants have no effect on an appeal, such as this one, 
where the law and not the underlying facts or development of 
the facts are dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534 (2002).


Analysis

The claimant, through her parents, contends that had her 
mother, rather than the Veteran, served in Vietnam, than her 
encephalocele claim would be approved by VA, and that this is 
unjust and unfair.   

VA shall pay a monthly allowance, based upon the level of 
disability, to or on behalf of a child whose biological 
mother is or was a Vietnam Veteran who has birth defects, to 
include neural tube defects (including spina bifida and 
encephalocele).  38 U.S.C.A. § 1815; 38 C.F.R. § 3.815.  

The Veteran's DD-214 indicates that he had service in Vietnam 
for 11 months during the Vietnam era and was awarded the 
Vietnam Campaign Medal.  Thus, exposure to herbicides is 
presumed.  Likewise, the competent evidence of record 
indicates that the claimant has been diagnosed with 
encephalocele, which is a birth defect specifically listed in 
38 C.F.R. § 3.815(d).  However, benefits under 38 C.F.R. § 
3.815 are available only to a child of a Vietnam Veteran who 
was exposed to herbicides and is the mother of the child.  

Unfortunately, that law provides for the payment of a 
monetary allowance only to eligible children of female 
Vietnam veterans who are born with certain birth defects, 
including encephalocele.  Here, the record does not 
establish, nor does the Veteran or the claimant contend, that 
her mother is a veteran who was exposed to herbicides in 
Vietnam.  There is no provision under 38 C.F.R. § 3.815 to 
allow a grant of the benefit sought on appeal, inasmuch as 
the statutory and regulatory requirements have not been met.  
Accordingly, the claim must be denied for lack of legal 
merit.  Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law 
is dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); Sabonis v. Brown, 6 
Vet. App. 426 (1994).  

The Board is very sympathetic to the claimant and the 
Veteran's argument that his gender should be immaterial to 
the outcome of this claim.  However, the Board is bound to 
apply the applicable law, which in this case cannot allow the 
benefit sought.   The Board cannot grant benefits based on 
equity.  See 38 U.S.C.A. § 7104.  The appellant is free to 
petition the VA Secretary for equitable relief.  


ORDER

Entitlement to a monetary allowance under 38 United States 
Code, Section 1815 for a child born with birth defects is 
denied.  

 
REMAND

The appellant seeks monetary allowance under 38 United States 
Code, Section 1805 for a child of a Vietnam veteran born with 
spina bifida.  At the April 2010 hearing the Veteran 
testified that, technically, his daughter does not have spina 
bifida.  

VA shall pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
Veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  
"Spina bifida" means any form and manifestation of spina 
bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 
C.F.R. § 3.814(c)(3).  The Board notes that spina bifida is 
the only birth defect that warrants the award of monetary 
benefits based on the herbicide exposure of the Veteran as a 
father of that child.  Jones v. Principi, 16 Vet. App. 219 
(2002).

In Jones, supra, the United States Court of Appeals for 
Veterans Claims (Court) addressed the issue of whether a 
claimant who manifested occipital encephalocele was entitled 
to benefits under 38 U.S.C.A. § 1805.  The Court held that 
the plain language of 38 U.S.C.A. § 1802 did not limit the 
definition to spina bifida per se but included other "forms 
and manifestations" of spina bifida except for spina bifida 
occulta.  

The Veteran's DD-214 shows that he served in Vietnam during 
the Vietnam Era, thereby establishing the presumption that he 
was exposed to an herbicide agent in service.  

The determinative issue is whether the appellant has spina 
bifida, including all forms and manifestations of spina 
bifida.  

The appellant's birth certificate indicates that she was born 
at CG Hospital in July 1975, and the Veteran has noted that 
CG Hospital is now called SR Hospital.  A September 2007 
letter from SR Hospital indicates that they do not have 
medical records for the appellant from 1975, but only from a 
1999 visit.  

A June 1999 social assessment report notes that a social 
worker reported that the appellant was born at CG Hospital 
with encephalocele and underwent brain surgery at 2 days of 
age.  She was hospitalized at CG Hospital for 9 days.  

A December 2003 Community Service Board report notes that the 
appellant's history of the present illness is mental 
retardation and encephalocele.  

A December 2004 Community Service Board report notes that the 
Veteran had a biopsychosocial assessment and that she had 
spina bifida and encephalocele at birth.  

Thus, despite her parent's testimony, the medical evidence of 
record is not clear as to whether the appellant, in fact, did 
have spina bifida at birth and the nature of her 
encephalocele.  There is no medical evidence of record 
indicating that the appellant did not have spinia bifida at 
birth.  

The Board also points out that, given the severity of the 
appellant's surgery after her birth, and the severe nature of 
her disability at birth, that it would follow that SR 
Hospital would have some record of it.  To ensure that VA has 
met its duty to assist the appellant in developing the 
evidence in support of his claim pursuant to 38 U.S.C.A. § 
5103A, and to ensure full compliance with due process 
requirements, this case must also be remanded so that the RO 
can again attempt to obtain the appellant's treatment records 
from SR Hospital.   

Given the medical evidence indicating that the appellant 
might have spina bifida, and the fact that there is 
insufficient medical evidence for the Board to decide the 
appellant's claim, a VA medical examination regarding the 
nature of the appellant's disability must be provided.  38 
C.F.R. § 3.159 (c).

The appellant and her parents are hereby notified that it is 
their responsibility to report for the VA examination and, if 
the appellant's health makes reporting to a VA examination 
difficult, to alert the AMC/RO of this fact before the 
examination so that it can be re-scheduled.   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Obtain any and all treatment records 
from SR Hospital for the appellant from 
January 1, 1975 to December 31, 1975.  
Document the requests and responses in the 
claim file.  

2.  Schedule the appellant for a VA 
medical examination with an appropriately 
qualified medical professional to 
determine the nature of her disability.  
All necessary testing should be conducted 
and all diseases and disorders that the 
appellant has should be identified.  The 
examiner is asked to provide an opinion as 
to whether it is it at least as likely as 
not that the appellant's identified 
disorder or disease constitutes any form 
and manifestation of spina bifida.  The 
examiner is to note if the appellant has 
spina bifida occulta.  Additionally, the 
examiner must provide an opinion as to 
whether it is at least as likely as not 
that encephalocele is a form of spina 
bifida.  

A complete rationale must be provided for 
all opinions.  The claim folder, including 
any medical records obtained from SR 
hospital must be made available to the 
examiner for review in conjunction with 
the examination.  

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


